Citation Nr: 0327087	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  03-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran's claim of entitlement to service connection for 
residuals of a head injury will be addressed in the REMAND 
portion of the instant decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the claims for service connection for a right 
leg and right shoulder disability has been obtained.

2.  There is no medical evidence of a current right leg 
disability as a result of an injury or disease sustained 
during service.

3.  There is no competent medical evidence of a current right 
shoulder disability.


CONCLUSIONS OF LAW

1. A right leg disability was not incurred in or aggravated 
during service, nor is it presumed to have so incurred. 
38 U.S.C.A. §§ 1110, 1112, 1154 (West 2002);       38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2003).	

2.  A right shoulder disability was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303 (2003).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC), together 
has adequately informed the veteran of the types of evidence 
needed to substantiate his claims.  Furthermore, in January 
2002, the RO sent a letter to the veteran explaining the VCAA 
and asking him to submit certain information.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The letter also 
told him exactly what evidence was needed to substantiate a 
claim for service connection and informed him what evidence 
VA had already obtained at that time.  The veteran was asked 
to identify all VA and private health care providers who had 
records pertinent to his claims and to complete releases for 
each such provider.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While the 
Board notes that the aforementioned letter simply listed the 
veteran's claim of entitlement to service connection for 
residuals of a head injury, this letter was sent less than a 
month after the veteran filed his claim for benefits on all 
three issues.  In addition, the November 2002 SOC provided 
the veteran with the new duty to assist and notice provisions 
and made reference to the January 2002 letter with respect to 
all three claims.  It is clear that the letter was intended 
as notice for all three issues.  Finally, the veteran himself 
indicated in a February 2002 Report of Contact that he had no 
further evidence to submit.  Therefore, the Board finds that 
January 2002 letter, in conjunction with the November 2002 
SOC, satisfies the duty to notify.  

The Board notes that in the January 2002 VCAA notification 
letter the RO instructed the veteran to submit the requested 
information and/or evidence within 30 days of the notice. 
Recently in Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010, slip op. at 18 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. §3.159(b)(1), which allowed 
the RO to adjudicate the claim based on the evidence of 
record at the end of the 30 day period.  However, in the 
January 2002 notice, the veteran was also informed that he 
had up to one year following the notice to submit such 
evidence.  As noted above, the veteran himself indicated in a 
February 2002 Report of Contact that had no further evidence 
to submit.  Moreover, more than one year has expired since 
the veteran was notified of the evidence needed to 
substantiate his claims in January 2002.  He has not, 
therefore, been prejudiced by the reference in the January 
2002 notice to the 30-day response period.  The veteran has 
been accorded ample opportunity to submit evidence and 
argument and has not indicated that he has additional 
evidence to submit. 

With respect to VA's duty to assist the veteran, the veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims 
decided herein.  The RO has obtained all VA evidence 
identified by the veteran.  In other words, there is no basis 
for speculating that evidence exists that VA has not 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The 
veteran was provided VA examinations in connection with his 
claims in April and May 2002.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

Laws and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence. See 38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.




I.  Entitlement to service connection for a right leg 
disability.

The veteran contends that he incurred a right leg disability 
during his active duty service.  Specifically, he contends 
that his current right knee condition is related to a strain 
of his right thigh during service.

The pertinent facts are as follows.  Service medical records 
indicate that upon entrance examination in December 1967, no 
defects were noted with respect to the veteran's right leg.  
A June 1968 entry contained in the veteran's service medical 
records indicates that the veteran complained of sudden pain 
in his right thigh.  The veteran did not relate any incident 
of trauma.  Physical examination showed minimal tenderness 
and no swelling.  It was the examiner's impression that the 
veteran had a strain.  There were no further complaints 
regarding the veteran's right thigh or leg during the 
remainder of his active duty service.  The veteran's January 
1970 separation examination was devoid of any findings with 
respect to the veteran's right leg.  His lower extremities 
were evaluated as normal.

Upon VA muscles examination in April 2002, the examiner 
indicated that a review of the claims folder was made.  The 
examiner noted the in-service muscle strain.  The veteran 
complained of occasional thigh pain since his discharge.  
There was no evidence of swelling or deformity.  The examiner 
indicated that most of the veteran's pain appeared to be knee 
related.  The muscles of the right thigh were found to be 
normal.  There was no muscle defect and no muscle damage 
elicited.  The veteran was diagnosed with a history of a 
strain to the muscles of the right thigh with no resulting 
residuals. 

In a separate VA joints examination, also dated in April 
2002, the veteran complained of right knee pain.  The 
examiner indicated that there was no record of any knee 
injury in service.  The veteran reported no knee surgeries 
and was found not to be wearing a brace or using a cane.  X-
ray evidence showed early degenerative changes of the right 
knee.  After physical examination, the veteran was diagnosed 
with patellofemoral syndrome of the right knee.  The examiner 
opined that he did not feel that the diagnosis was related to 
any leg cramps the veteran suffered in service.

There is no treatment record prior to the examinations noted 
above for any right leg disabilities.  VA outpatient 
treatment records dated between May 2001 and May 2002 are 
devoid of any complaints referable to the veteran's right 
leg.

During the veteran's April 2003 Video Conference hearing 
before the undersigned, he testified that he currently 
suffered from right knee problems.  He further testified that 
when he was discharged from service his right leg and knee 
were not symptomatic, but the conditions did indeed exist.  
While the veteran stated that his right leg and knee problems 
have been a chronic ongoing problem since service, he has not 
sought any treatment post-discharge.

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for a 
right leg disability.  While the veteran's service medical 
records reflect complaints of right thigh pain and a 
diagnosis of strain, that mere fact is not enough to 
establish a chronic right leg disorder in service. There were 
no manifestations sufficient to identify the disease entity 
in service and further, upon the veteran's separation 
examination his lower extremities were evaluated as normal. 
38 C.F.R. § 3.303(b).

Additionally, degenerative changes of the right knee may not 
be presumed to have incurred in service. 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. The only diagnosis of record 
is contained in the April 2002 VA examination, more than 
thirty years after his discharge from service and thus, 
outside the one-year presumptive period for arthritis. 
38 C.F.R. § 3.309(a).   While the veteran has reported his 
right leg condition as ongoing, the veteran has not submitted 
any post-service medical records indicating any treatment for 
his right leg or knee, and disability noted has not been 
competently linked to service.   

Finally, despite a diagnosis of patellofemoral syndrome of 
the right knee noted upon VA examination in April 2002, a 
nexus between the veteran's period of active duty service has 
not been established.  The examiner explicitly opined that he 
did not feel that the diagnosis was related to any leg cramps 
the veteran suffered in service.

While the veteran himself has testified that his right leg 
disability, specifically a right knee disability, is related 
to service, the Court has made it clear that a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise regarding specialized medical knowledge, 
skill, training, or education.  Espiritu, supra.  
Consequently, the veteran's lay assertion that his current 
symptomatology was caused by his active service is neither 
competent nor probative of the issue in question. For this 
and the reasons listed above, as the preponderance of the 
evidence is against the veteran's claim, it must be denied.

II.  Entitlement to service connection for a right shoulder 
disability.

The veteran contends that he incurred a right shoulder 
disability during his active duty service.  Specifically, he 
contends that his current right shoulder condition was caused 
from a cut he sustained in service when a cable snapped and 
hit him.

The pertinent facts are as follows.  Service medical records 
are devoid of any complaints or diagnoses regarding the 
veteran's right shoulder.  While an undated entry indicates 
the veteran got hit in the right eye with a cable, the 
veteran did not relay any complaints regarding his right 
shoulder.  Consequently, there were no diagnoses referable to 
a right shoulder condition.

The veteran was afforded a number of VA examinations between 
April and May 2002, to include a neurology examination, as 
well as examination of the muscles, joints, and eye.  While 
the veteran informed the eye examiner that a cable snapped 
and lacerated his upper right arm, the veteran never 
presented with any subjective complaints to the other 
examiners.  No diagnoses of a right shoulder condition are 
contained in any of the VA examination reports.

VA outpatient treatment records dated between May 2001 and 
May 2002 are also contained in the claims folder.  These 
records are negative for any complaints or findings with 
respect to the veteran's right shoulder.

In April 2003, the veteran presented testimony in a Video 
Conference hearing before the undersigned.  The veteran 
testified that he incurred a laceration to his right shoulder 
in service when a cable snapped.  He further testified that 
he received stitches and was put on limited duty for a month.  
The veteran indicated that he had no treatment for his right 
shoulder prior to 2000.

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for a 
right shoulder disability.  The Board finds that the 
veteran's service medical records are devoid of any 
complaints or diagnoses of a right shoulder condition.  While 
the veteran testified that he sustained a cut to his right 
shoulder in service requiring stitches, service medical 
records do not support the veteran's contentions and neither 
the veteran nor his representative have indicated that there 
are any missing service medical records.  

It is the Board's job to assess the credibility and weight of 
all the evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  Thus, despite the veteran's testimony, the Board must 
conclude based on the evidence of record that an in-service 
right shoulder injury did not occur.  That aside, what the 
Board finds to be more outcome determinative in the instant 
case, is the lack of a current right shoulder disability.  
"In the absence of proof of present disability there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

An additional VA medical examination or medical opinion is 
not necessary to make a decision in this case.  38 U.S.C.A. 
§5103A(d).  As previously stated, there is no  competent 
evidence that the veteran has a current disability. While the 
veteran himself has testified that he has a right shoulder 
disability that is related to service, his lay assertions are 
neither competent nor probative of the issue in question. 

Espiritu, supra. 5 (1994).  For this and the reasons listed 
above, as the preponderance of the evidence is against the 
veteran's claim, it must be denied.


ORDER

Entitlement to service connection for a right leg disability 
is denied.

Entitlement to service connection for a right shoulder 
disability is denied.


REMAND

The veteran has also filed a claim of entitlement to service 
connection for residuals of a head injury.  A preliminary 
review of the claims folder reveals that the matter is not 
ripe for appellate review.  

In April 2003, the veteran provided testimony before the 
undersigned.  He testified that he sought treatment in 1971, 
shortly after his discharge, for residuals of an in-service 
injury head injury, to include blurred vision and headaches.  
The veteran testified that he was treated by various 
physicians and hospitals through his medical insurance 
provided by his employer.  He indicated that all the 
treatment took place in Los Angeles.  It does not appear that 
these records have been associated with the veteran's claims 
folder.  VA will make reasonable efforts to obtain relevant 
records not in custody of a Federal department or agency, to 
include private medical care providers.  38 C.F.R. 
§ 3.159(c)(1).  Such reasonable efforts will generally 
consist of an initial request for the records, and if the 
records are not received, at least one follow-up request.  
Thus, VA's duty to assist claimants in obtaining evidence 
requires that efforts should be made to secure the 
aforementioned treatment records in support of the veteran's 
claim.

However, the Board would note that the veteran must cooperate 
fully with VA's reasonable efforts to obtain the relevant 
records from non-Federal agencies or department custodians. 
38 C.F.R. § 3.159(c)(1)(i).  While the veteran testified that 
the best route to obtain these records would be through his 
local union in Los Angeles, the Board must insist that the 
veteran provide enough information sufficient to identify and 
locate the existing records, including the person, company, 
agency, or other custodian holding the records, and the 
approximate time frame covered by the records. Id.  In 
addition, the veteran must authorize the release of the 
existing records in a form acceptable to the custodian 
holding the records. 38 C.F.R. § 3.159(c)(1)(ii).  Therefore, 
prior to VA obtaining the relevant records, the veteran must 
provide the necessary information to assist VA in their 
efforts.

Once the aforementioned records have been obtained, the 
veteran should be afforded an additional VA examination to 
determine the etiology of any residuals of head injury, which 
may be present. See 38 C.F.R. § 3.159(c)(4).  The veteran 
should be notified that failure to report for said VA 
examination could result in a decision based on the evidence 
already of record.

Under the circumstances, this case is REMANDED for the 
following:

1.  A review of the claims file should be 
undertaken to ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  
 
2.  VA should contact the veteran and 
indicate that he testified in his April 
2003 Video Conference hearing that he 
sought treatment for headaches and blurred 
vision in 1971.  The veteran indicated 
that medical treatment was afforded 
through his medical insurance provided by 
his employer.  Please request that veteran 
provide the specific name, location, and 
dates of treatment for treatment providers 
whom the veteran saw for residuals of a 
head injury, or any other appropriate 
address from whom such records may be 
obtained.  Once the necessary 
authorization forms have been obtained, 
attempts should be made to secure these 
records and associate them with the 
veteran's claims folder.  

3.  If additional treatment records for 
residuals of a head injury are obtained 
as a result of the action requested 
above, the veteran should be afforded an 
additional VA examination to ascertain 
whether there are any residuals of a head 
injury currently present, to include 
headaches and blurred vision, and if so, 
whether they are related to the veteran's 
period of active duty service, 
specifically an undated entry which 
indicates the veteran got hit in the 
right eye with a cable.  The examiner(s) 
are asked to provide complete rationale 
for any opinion(s) expressed.  Send the 
claims folder to the examiner(s) for 
review.  Please ask the examiner(s) to 
clearly document a review of the claims 
folder in his/her examination report.  

4.  Thereafter, the veteran's claim of 
entitlement to service connection for 
residuals of a head injury should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



